DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0231069 to Liao et al. in view of JP 2016 226171 A to Sakamoto et al.
Re-claim 1, Liao et al. teach an input device (refer to figures 3 and 4) comprising: a fixed portion 22/23 (and portions holding plates 63 and coil 65, figure 4); 5a rotating body 50 is supported about a rotational axis; a rotation detection unit (see paragraph 32, such as a hall sensor) detects a rotation of the rotating body; a brake applying unit 40/62 applies a braking 10force to the rotating body; a torque applying unit 30/61 applies a driving torque for rotating the rotating body about the rotational axis to the rotating body, the brake applying unit includes 15a rotary plate 64 (figure 4) rotatable together with the rotating body, magnetic viscous fluid (MR fluid, see paragraph 43) is disposed in a gap between the fixed portion and the rotary plate, a brake applying coil 65 applies a 20magnetic field to the magnetic viscous fluid, the torque applying unit includes a stator 24 (portion holding coil 34) and a rotor 33 supported such that the rotor is rotatable with respect to the stator, the rotor of the torque 25applying unit includes a magnet 32 and the stator of the torque applying unit includes torque applying coils 34, the torque applying coils induce magnetic fields for generating the driving - 60 -torque applied to the rotating body, a controller (broadly interpreted as any structure controlling the transmission of current to the coils as required) is provided to control currents applied to the brake applying coil and the torque applying coils, and 5wherein the torque applying unit is disposed to surround an outer periphery of the brake applying unit (see paragraph 36).  However, Liao et al. fail to teach the torque applying coils being of at least two phases.
Sakamoto et al. teach a two phase motor that is common in the art.  This type of motor provides a lightweight yet high torque output compatible with the input device of Liao et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to having to select a motor type for the apparatus of Liao et al. to have looked to Sakamoto et al. and the two phase motor design, as this would have performed the necessary functions for the torque driving portion of the apparatus as envisioned by Liao et al.
Re-claim 2, the controller (such as control circuit 35) is capable of individually controlling a current 10applied to the brake applying coil and currents applied to the torque applying coils, and is capable of simultaneously generating the braking force and the driving torque, see paragraph 36.  A current is transmitted to the inner and outer coils simultaneously.  
Re-claim 3, the 15rotor is supported such that the rotor is rotatable together with the rotating body, and includes an annular back yoke (i.e. annular skirt) and a plurality of permanent magnets 32 are provided on an outer periphery of the back yoke and arranged such that poles of different polarities are alternately arranged in a 20circumferential direction of the back yoke (see paragraph 40 lines 12-16), the stator is disposed to surround a radially outer periphery of the rotor and face the permanent magnets, and includes coils 34 formed of non-magnetic windings (i.e. pole elements and wire) and a fixed member 24 to which the coils are fixed, the coils serving 25as the torque applying coils.
Re-claim 4, Liao et al. do teach the use of eight coils 2 surrounding a rotor assembly.  However, it is unclear if this coil assembly is part of the torque applying drive.  Thus, Liao et al. fail to teach the torque applying coils as including eight torque applying coils, - 61 -and currents are applied to the torque applying coils such that adjacent ones of the torque applying coils generate magnetic fields in opposite directions, and wherein two adjacent ones of the torque applying coils 5and two of the torque applying coils symmetric to the two adjacent ones of the torque applying coils about the rotational axis simultaneously receive currents in phase A, and remaining four of the torque applying coils simultaneously receive currents in phase B.
Sakamoto et al. teach the motor/drive having torque applying coils that include eight torque applying coils (see abstract and the description on page 6 for figures 8), - 61 -the currents are applied to the torque applying coils such that adjacent ones of the torque applying coils generate magnetic fields in opposite directions, and wherein two adjacent ones of the torque applying coils 5and two of the torque applying coils symmetric to the two adjacent ones of the torque applying coils about the rotational axis simultaneously receive currents in phase A, and remaining four of the torque applying coils simultaneously receive currents in phase B.  The coils are energized in an alternating pattern, as is common with two phase motors, so as to cause rotation of the rotor.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Sakamoto et al. regarding the eight coils energized in an alternating pattern in the apparatus of Liao et al., as this would have provided controlled operation of the rotor.
Re-claim 6, as shown in figures 4 and 5B, the torque applying coils (outside coils 34) and the brake applying coil (inside coil 65) are arranged such that a center line of each of the torque 20applying coils is orthogonal to a center line of the brake applying coil.  The coils are wound  in directions orthogonal to each other.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. in view of Sakamoto et al. as applied to claim 1 above, and further in view of US 1,960,057 to Guy.
Liao et al. illustrate a connection between the rotating body 50 and a shaft portion 66 of the brake applying unit, such that the rotating body 50 and shaft portion 66 rotate together.  However, Liao et al. fail to teach a connection member between the rotating body and shaft portion having spring characteristics.  
Guy teaches a universal connection associated with a motor shaft.  The universal connection (figure 1) has spring characteristics (as it is an elastomeric element 10).  This type of connection inhibits transmission of vibrations and allows for easier connection between two rotatable shafts, see page 1 lines 1-22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for the connection between the rotating body 50 and shaft portion 66 of Liao et al. a resilient connecting having spring characteristics of the type taught by Guy, as this would have eased and improved assembly and operator feel when using the input device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Furlan teaches a poly-phase motor, in particular a two phase motor.  Seo and Takahashi et al. teach an input device with a torque assembly and brake assembly.  Hendershot teach a motor drive and brake assembly using magnetic particles.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 19, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657